DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 3/7/22. Claims 1, 3, 6-8, 10, and 17 are amended. Claims 4, 5, and 9 are canceled. Claims 21-23 are added. Claims 10-17 were previously withdrawn. Claims 1-3, 6-8, 10, and 21-23 are rejected finally for the reasons provided below.

Election/Restrictions
It is noted that claims 10 and 17 are amended to include subject matter from claim 1; however, the amendments appear to raise the issue of new matter. The specification does not appear to support the combined embodiment. The structure of claim 10 requires the rib structure of claim 1, as disclosed in the embodiment pictured in Figures 12-16, and further requires that the cross-section of the flow channel gradually decreases along a reactant gas transport direction in the flow channel, as disclosed in the embodiment pictured in Figures 17-23; however, the specification does not appear to support the combined embodiments as claimed. Likewise, the species of claims 17-20 as claimed does not appear to be supported in the specification for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the first direction" in the second line.  There is insufficient antecedent basis for this limitation in the claim because neither claim 1 nor claim 22 positively recites a first direction. It appears that claim 22 was intended to be dependent from claim 21, not claim 1, since claim 21 positively recites a first direction. For the purposes of expediting prosecution, claim 22 will be interpreted as being dependent from claim 21. Appropriate correction is required.
Claim 23 recites the limitations "the second end opening", “the third end opening”, and “the first end opening” in the last indented limitation.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 1 nor claim 23 positively recites a first, second, or third end opening. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 6, 7, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carlstrom et al. (US 2021/0005904) in view of Park et al. (US 2010/0104921).
Regarding claim 1, Carlstrom teaches a fuel cell flow field including a rib, or land (410), provided between first and second flow channels, or channels (410), and including a groove, or microchannels (440), provided through the rib to from a water pathway for removal of water from the gas diffusion layer ([0032], Figure 7):

    PNG
    media_image1.png
    463
    676
    media_image1.png
    Greyscale

Carlstrom fails to teach that the rib further defines a first bore.
Park teaches a bipolar plate (20) for a fuel cell ([0006], Figure 6) comprising:
a substrate (20) wherein a surface defines first and second flow channels (34), a rib, or land (32), is formed between the flow channels ([0008], Figure 6);
a top surface of the rib defines a water discharge hole (52), and one of the flow channels (34) is in fluid communication with the water discharge hole via the bore (40) ([0053], Figures 6 and 10).


The skilled artisan will understand that water removed via the groove of Carlstrom is still exposed to air in the gas diffusion layer, while water removed via the bores, or water discharge holes (40) of Park is not in contact with the gas diffusion layer and therefore does not collide with, or contact, the reactant in the gas diffusion layer.
It would have been obvious to the skilled artisan to provide a bore such as suggested by Park connected to the groove of Carlstrom in order to more effectively remove water.

Regarding claims 6, 7, and 23, Carlstrom in view of Park fails to teach a second tunnel as defined by the claim. However, the examiner finds that would have been obvious to the skilled artisan at the time of the invention to provide a second tunnel intersecting with the first tunnel and in communication with the second flow channel in the flow field plate of Carlstrom in view of Park in order to provide an additional pathway for removal water from the gas diffusion layer. It has been held that mere duplication of the essential working parts of an invention involves only routine skill in the art. MPEP 2144.04 VI B
With further regard to claim 7, Carlstrom teaches a plurality of grooves (Figure 7) and Park teaches a plurality of bores (see, e.g., Figure 6).
With further regard to claim 23, the skilled artisan will understand that the arrangement discussed above, with first and second tunnels, will result in the claimed first, second, and third openings.



Claims 2, 3, 8, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carlstrom in view of Park as applied to claims 1 and 7 above, and further in view of Tazaki (JP 2008-103197).
The teachings of Carlstrom and Park as discussed above are incorporated herein.
Regarding claims 2, 3, and 8, Carlstrom in view of Park teaches the bipolar plate of claim 1, including a plurality of grooves provided at intervals, but fails to teach that the distance between adjacent grooves gradually decreases.
Tazaki teaches a flow field plate for a fuel cell, wherein a rib (12) is formed between two flow channels (9), and wherein grooves (30) are provided at an acute angle in the surface of the rib ([0037], Figure 8).
Tazaki further teaches that it is desirable to space the grooves such that the density of the grooves is higher at the downstream side of the flow field, i.e. such that the distance between grooves gradually decreases, in order to prevent upstream dryout and downstream flooding ([0038]-[0039]).
It would have been obvious to the skilled artisan at the time of the invention to arrange the grooves and bores of Carlstrom in view of Park as suggested by Tazaki in order to prevent upstream dryout and downstream flooding.

As for claims 21 and 22, in light of the teachings of Tazaki as discussed above, the examiner finds that it would further have been obvious to the skilled artisan to change the angle of the grooves along the first direction in order to better control water removal. It has been held that rearrangement of the essential working parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive.

Applicant is reminded that a person of ordinary skill in the art is also a person of ordinary creativity, capably of fitting the teachings of multiple patents together like pieces of a puzzle (MPEP 2141.03 I). In the rejection above, the teachings of the cited references are fitted together like pieces of a puzzle, since the various limitations of the claimed invention are all known in the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729